DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on November 2, 2022. 
In virtue of this communication, claims 1-20 are currently pending in this Office Action.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Double Patenting
The text of those sections of Title above not included in this action can be found in a prior Office Action. 
The double-patenting rejection of claims 1-20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 9,788,083 B2 in view of Nowacek (US 20090063627 A1) and Wilhelm (US 20090171487 A1), the double patenting rejection of claims 1-4, 8-12, 15-18 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 7, 16-17, 22, 26 of U.S. Patent No. 9,674,587 B2 in view of Nowacek (US 20090063627 A1) and Wilhelm (US 20090171487 A1), as set forth in the previous office action, are maintained as requested by the Applicant, see the argument, paragraph 3 of page 12 in Remarks filed on November 2, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumparak (“LimiliTM Identifies That Song That’s Playing, Adds it To Your Grooveshark Collection”, Nov 12, 2010, pages 1-3, https://techcrunch.com/2010/11/12/limili-identifies-that-song-thats-playing-adds-it-to-your-grooveshark-collection/) and in view of reference Nowacek (US 20090063627 A1).
Claim 1: Kumparak teaches a method (title: LimiliTM Identifies That Song That's Playing, Adds It To Your Grooveshark Collection), comprising:
receiving, via a computing device (iOS and para 2, p.2 and thus, iPhone inherently), an instruction (hit a button, para 3, p.1 and thus, the iPhone receives a command from the user inherently); 
based on receiving the instruction, (i) causing, via the computing device, identification of a media item that is currently being played by a speaker (causing a uploading of the captured track that is playing by a speaker and want identified and para 3 of page 1) and (ii) causing, via the computing device, a content identifier of the media item (name and artist behind the tune comes out and para 3, p.1) to be added to a playlist stored on a network device remote from the computing device (the identified name and artist, or ID of the track to be added into a collection of user’s account of network service provider such as Grooveshark after login and para 4, p.1), wherein the content identifier comprises a network address via which the network device can stream the media item (searching for that track on Grooveshark, iTunes, Last.FM, Play.Me, Rhapsody, etc., and adding the search track to the collection on the remote services, para 4 of page 1; pick version from the search results, playing in the next time to access the playlist, para 4 of page 4, and thus, inherently, a network address for the identified song is added into the playlist for playing back for the next time based on the playlist remotely stored), and wherein causing the content identifier of the media item to be added to the playlist comprises (added into the remote playlist after identifying the song, para 4 of page 1): 
while the computing device has an online Internet connection (searching for the track on Grooveshark, iTunes, Last.FM, etc., for identifying the song, para 4 of page 1, and thus, the computing device inherently has an online connection) and is authenticated to access the playlist stored on the network device (LimiliTM APP is currently only available for iOS, i.e., AppleTM products iPad, iPod, para 2 of page 2, and the user needs to supply the relative login credentials to log into GroovesharkTM prior for uploading the identified song’s name or artist to the collection located in the individual account, para 4, p.1, i.e., the user account was previously registered in GroovesharkTM, i.e., is authenticated to access the account at GroovesharkTM after the registration of the account at GroovesharkTM) and the network device has an online Internet connection (GroovesharkTM as the online service provider inherently has online Internet connection for providing the services to remote users), determining that the computing device cannot communicate with the network device remote from the computing device even though both the computing device and the network device have online Internet connections (a login credentials needed to login the GroovesharkTM server for services, p.1, para 4, and thus, GroovesharkTM server is inherently inaccessible for the user prior to providing with login credentials, i.e., determined no communication with the GrooveshrakTM server without providing login credentials, inherently); and 
based on determining that the computing device cannot communicate with the network device while the computing device has an online Internet connection and is authenticated to access the playlist stored on the network device and the network device has an online Internet connection (discussed above, the moment prior to providing with the login credentials), storing, in a memory of the computing device, at least the network address via which the network device can stream the media item (after supplying login credentials and login into GroovesharkTM account, pick the version you want from the search results, p.1, para 4, i.e., the search results are inherently saved in local memory before and during providing with the login credentials; or iPhone inherently saves the informatiPhone as the claimed computing device, accessing the GroovesharkTM through iOS-supported Internet Explorer service such as GoogleTM, Internet ExploerTM, etc. and thus, iPhone inherently stores the address in History of the Internet Explorer, GoogleTM).
However, Kumparak does not explicitly teach wherein the speaker is one or more playback devices.
Nowacek teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-18 and fig. 1) and wherein the method comprising: 
receiving, via a computing device, an instruction (mobile device or message device 120 and user operates the message device 120 to send a product request message 124 in fig. 1 and p.2, para 20); 
based on receiving the instruction, (i) causing, via the computing device, identification of a media item that is currently being played by one or more playback devices (during the driving in a car and by selecting a button 510, and the song the user is hearing is identified and displayed on the confirmation screen in fig. 4, para [0025]) and (ii) causing, via the computing device, a content identifier of the media item to be added to a playlist stored on a network device remote from the computing device ( by pushing button 1, in the confirmation screen in fig. 4, para [0025]; listening to radio by using the vehicle sound reproduction speakers, e.g., car stereo receiver, para [0013]) and wherein the content identifier comprises a network address via which the network device can stream the media item (customizable streaming playlist, abstract; the user operating a media player 160 which is provided with streaming media 152 from user playlist 178 provided by PDN provider 170 in fig. 1, and therefore, network address via which the network device can stream the media item is inherency) for benefits of obtaining a desired playlist in a convenient and safe manner (p.1, para 3 and 13). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied the one or more playback devices and other features above in the method, as taught by Nowacek, to the speaker used in the method, as taught by the combination of Kumparak and Goto, for the benefits discussed above.
Claim 8 has been analyzed and rejected according to claim 1 above and the combination of Kumparak, and Nowacek further teaches a tangible, non-transitory computer-readable medium storing instructions that when executed by a computing device (Kumparak, iPhone by running iOS, and para 2, p.2 and thus, memory with software is inherency and Nowacek, mobile phone or PDA, and thus, inherently having software stored in memory to implement functions) cause the computing device to perform the method of claim 1 (Kimparak, iPhone with software and memory in the iPhone inherently and Nowacek, PDA or mobile phone).
	Claim 12 has been analyzed and rejected according to claims 1 and 8 above.
Claim 2: the combination of Kumparak and Nowacek further teaches, according to claim 1 above, determining, via the computing device, that the computing device is enabled to access media content from a content provider (Kumparak, by completing the procedure of login by providing credentials and para 4, p.1), and wherein causing identification of the media item that is currently being played by the one or more playback devices comprises receiving a content identifier specific to the content provider (Kumparak, spilt or bring out the name and artist behind the tune after searching the network service provider including GroovesharkTM and p.1, para 3-4) for the media item that is currently being played back by the one or more playback devices (Kumparak, to be added to the user collection in the account of GroovesharkTM by selecting a GroovesharkTM tab and para 4, p.1 and Nowacek, selecting the a radio button to add the personal playlist at remote side in fig. 3).
Claim 3: the combination of Kumparak and Nowacek further teaches, according to claim 2 above, wherein causing the content identifierof the media item to be added to the playlist comprises: 
based on the content identifier specific to the content provider for the media item, causing the content identifier of the media item to be added to the playlist stored on the network device remote from the computing device (Kumparak, the identified song’s name and artist name that are added into the user collection in the user account of the GroovesharkTM and Nowacek, the song’s name derived from the identifier is added to a remote playlist in fig. 1). 
Claim 4: the combination of Kumparak and Nowacek further teaches, according to claims 2-3 above, wherein causing the identifier of the media item to be added to the playlist stored on the network device further comprises: 
after storing, in the memory of the computing device (Kumparak, temporarily stored in the iPhone during the login and providing credentials and p.1, para 4), at least the network address via which the network device can stream the media item (Kumparak, the discussion in claim 1 above, and Nowacek, the user operating the media player 160 which is provided with streaming media 152 from user playlist 178 provided by PDN provider 170 in fig. 1, and the discussion in claim 1 above), determining that the computing device can communicate with the network device (Kumparak, after providing login credentials and the discussion in claim 1 above) and access the playlist stored on the network device (Kumparak, after login into GroovesharkTM prior for uploading the identified song’s name or artist to the collection, para 4, p.1); and 
after determining that the computing device can communicate with the network device and access the playlist stored on the network device (above discussions), transmitting, via the computing device over one or more networks to the network device, a second instruction to add the content identifier of the identified media item to the playlist stored on the network device (Kumparak, through the networked services iTunes, Last.FM, Play.Me, Rhapsody, etc., to added the identified song into the playlist stored in the account of the GroovesharkTM, para 4, p.1 and Nowacek, adding the streamed song to the playlist from the radio station in fig. 4). 
Claim 5: the combination of Kumparak and Nowacek further teaches, according to claim 1 above, determining, via the computing device, that the computing device is authorized to manipulate the playlist stored on the network device (Kumparak, through the iPhone user is authorized to add song’s name and artist to the user collection by login and providing the credentials and p.1, para 4 and Nowacek, billing is applied to the wireless service account 148 for purchasing the identified sound based on the user’s response in fig. 3).
Claim 7: the combination of Kumparak and Nowacek further teaches, according to claim 1 above, wherein the media item is a song (Kumparak, the track is captured and song’s name and artist are retrieved and p.1, para 3-4 and Nowacek, the song reproduced by the specific radio station is identified, p.1, para 13 and including name and performer, p.2, para 20) and the content identifier of the media item comprises a song name (Kumparak, song’s name and artist are retrieved and p.1, para 3-4 and Nowacek, the song is identified, including the song’s name and performer and p.2, para 20), and wherein the method further comprises: causing, via the computing device, a user interface (Kumparak, iPhone by running iOS and para 2, p.2, and thus, display with touch screen is inherency for the iPhone and Nowacek, user interface in fig. 3) to display an option that is single button-press selectable to cause the song to be added to the playlist stored on the network device remote from the computing device (Kumparak, pickup the version and bam, the option for adding the desired song’s name and artist is done by adding to the user collection and p.1, para 4, and Nowacek, a single button selection to select how the adding is performed in fig. 3 and 3A). 
Claim 9 has been analyzed and rejected according to claims 8 and 2 above.
Claim 10 has been analyzed and rejected according to claims 9 and 3 above.
Claim 11 has been analyzed and rejected according to claims 9 and 4 above.
Claim 12 has been analyzed and rejected according to claims 9 and 5 above.
Claim 13 has been analyzed and rejected according to claims 8 and 7 above.
Claim 14 has been analyzed and rejected according to claims 13 and 7 above.
Claim 16 has been analyzed and rejected according to claims 8 and 2 above.
Claim 17 has been analyzed and rejected according to claims 16 and 3 above.
Claim 18 has been analyzed and rejected according to claims 16 and 4 above.
Claim 19 has been analyzed and rejected according to claims 16 and 5 above.
Claim 20 has been analyzed and rejected according to claims 15 and 7 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kumparak (above) and in view of references Nowacek (above) and Wilhelm (US 20090171487 A1).
Claim 6: the combination of Kumparak and Nowacek teaches all the elements of claim 6, according to claim 1 above, including 
storing, in the memory of the computing device, at least the network address via which the network device can stream the media item (Kumparak, after login by providing credentials, the identified song, name or artist, is added to the collection of the user’s account provided by the network service provider such as GroovesharkTM, para 4, p.1 and the identified song’s name or artist information is inherently temporarily stored in memory after the track is identified and before the user takes time to operate the iPhone to login into and provide credentials for uploading the identified song’s name or artist name to the user’s collection of the network service such as GroovesharkTM and the discussion in claim 1 above and Nowacek, customizable streaming playlist, abstract; the user operating a media player 160 which is provided with streaming media 152 from user playlist 178 provided by PDN provider 170 in fig. 1, and the discussion in claim 1 above); and 
in response that a second network device remote from the computing device (Nowacek, including PDN provider 170 with the playlist server 200 in fig. 2 and p.2, para 20-21) is reachable by the computing device (Nowacek, returning song’s information such as song’s name “Inequitable Conduct” and artist name “Polly”, and other information such as “the Prosecutors” from the PDN provider 170 via the message interface 230 in figs. 2, and 3A, 4-6 and displayed on the mobile device 120, p.1, para 15), transmitting, to the second network device, the identifier of the media item and a second instruction to add the identifier of the media item to a second playlist stored on the second network device (Nowacek, the song is identified as song’s name and artist displayed in fig. 3A and the PDN provider 170 adds the song’s name and artist to the user playlist at 178 according to a single button selection via the select button 510, in fig. 1-2 and figs. 5A/5, 6/6A and p.2, para 20 and interfacing with license provider 150 and digital files 194 in fig. 1), except determining that the second network device remote from the computing device is reachable by the computing device, although Kumparak teaches determining that the playlist stored on the network device remote from the computing device is not reachable by the computing device (Kumparak, via the relative login credentials and password supplied by the user to log into Grooveshark prior to uploading the identified song’s name or artist to the collection of the user’s account, para 4, p.1 and the discussion in claim 1 above). 
Wilhelm teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-16, and figs. 2, 5) and wherein after storing, in the memory of the computing device, the content identifier (the content in the playlist and additional playlist at step 334), determining that a second network device (secondary play device and p.3, para 13) remote from the computing device (primary device and p.3, para 13) is reachable by the computing device (a “join” request from the secondary play device is allowed at step 304 in fig. 5, i.e., the secondary play device is reachable for sending following information such as playlist and additional playlist at step 334 and 402 in fig. 5-6); and after determining that the second network device remote from the computing device is reachable by the computing device (allow joining at 304 by receiving the message, i.e., the device reachable is determined in fig. 5), transmitting, to the second network at least the network address via which second network device can stream the media item and a second instruction to add the content identifier of the media item to a second playlist stored on the second network device (allowing primary device to stream files to the created zone player as the secondary play device in fig. 4) for benefits of enhancing the flexible capability of adding or removing members for sharing playlist information and creating on-demand playlist in an easier and automatic manner (p.1, para 2 and para 13).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to have applied wherein after storing, in the memory of the computing device, the content identifier, determining that a second network device remote from the computing device is reachable by the computing device; and after determining that the second network device remote from the computing device is reachable by the computing device, transmitting, to the second network at least the network address via which second network device can stream the media item and a second instruction to add the content identifier of the media item to a second playlist stored on the second network device, as taught by Wilhelm, to that storing, in the memory of the computing device, at least the network address via which the network device can stream the media item and the content identifier comprises the network address via which the network device can stream the media item in the method, as taught by the combination of Kumparak, Gogo, and Nowacek, for the benefits discussed above.

Response to Arguments

Applicant's arguments filed on November 2, 2022 have been fully considered, but are not persuasive. 
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the Office Action, the Applicant argued: “Kumparak never discloses determining ‘a network address via which a network device can stream a media item’ as recited in claim 1. Instead, Kumparak merely discloses ‘ID’ing ‘the name and artist behind a tune or track’ and afterwords ‘searching for that track on’ one or more streaming services”, Kumparak, para 4-5”, as asserted in paragraph 2-3 of page 13 in Remarks filed on November 2, 2022.
In response to argument above, the Office respectfully disagrees because Kumparak does not only perform “searching” based on identified “name”, “artist behind a tune or track” (para 4, p.1), but also discloses “hop to the GroovesharkTM tab” and allow the user to pick right “version you want from the search results”, added into the playlist located in the “account” of the “GroovesharkTM” for playback “next time you log in”, i.e., playback an item locally and retrieving from a remote site, from either GroovesharkTM, or iTunesTM, Last.FMTM, Play.MeTM, RhapsodyTM, SpotifyTM, etc., which must be accompanied with host network address of either GroovesharkTM, or iTunesTM, Last.FMTM, Play.MeTM, RhapsodyTM, SpotifyTM, etc. in order to playback locally and retrieving remotely, i.e., Kumparak does not only disclose “IDing” by “name” and “artist”, but also inherently discloses the remote source address (network address) of the identified song for “the next time you log in” for playback. Support such inherency can be found in US 7,720,686 B2 by Volk et al., col 2, ln 47-54, url, as the claimed network address, being discovered and stored in a playlist and accessed by one or more users, US 20030221541 A1 by Platt, URL, para 35, and other information such as author, title, date, etc., are in a playlist and displayed, para 43, as recorded in attached PTO-892) and thus, the argument above is not persuasive. Note: in light of the specification, the disclosed URL as the claimed network address is nothing more than stored in a playlist or queue (USPGPub 20200077158 A1 hereinafter, para 70) and used for retrieving audio track remotely (para 51, 70, 76, etc.).
The Applicant further argued “Kumparak does not disclose or suggest … ‘based on determining that the computing device cannot communicate with the network device while the computing device has an online Internet connection and is authenticated to access the playlist stored on the network device and the network device has an online Internet connection, storing, in a memory of the computing device, … network address iva which the network device can stream the media item …” because Kumaparak merely discloses “you’re given the option to add that track to your collection on any of these of aforementioned services, be it that you’ve supplied the relative login credentials” by which “any ID’ed song can be determined and/or added to a collection”, as asserted in paragraph 4 of page 13 and paragraph 1 of page 14 in Remarks filed on November 2, 2022.
In response to the argument above, the Office further respectfully disagrees because Kumparak discloses a moment or a period by which, a user spent to input “login credential” (password or passcode), and at this period or moment, user’s smartphone, as the claimed computing device, has an online Internet connection such as previously and successfully searching, etc., the host GroovesharkTM of the user’s account, as the claimed network device, is also ready to accept user’s access for login and operation user’s own account, i.e., having an online Internet connection, but user has no authentication to access user’s account at the GroovesharkTM without the period or the moment for a correct input of the “credential”, under such condition having the moment or the period above, the item to be added to the remote playlist in the user’s account of GroovesharkTM is inherently stored in the user’s smartphone for later the identified item to be added into the remote playlist in the user’s account of GroovesharkTM AFTER a correct “credential” inputted by the user is recognized and granted by the host GroovesharkTM, but the Applicant is in silence about the citation of the “moment” or “period” Kumparak disclosed inherently and thus, the argument above is also not persuasive. Note: it is common for a smartphone user to correct any mistake such as typo error during inputting the password without losing information to be uploaded, which would be essential same as the claimed subject matter of storing in local computing device if temporarily network device unavailable.
Therefore, on the bases of above analyses and evidences from the prior arts, the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the (previous) Office Action, is maintained. For the at least similar reasons discussed above, the prior art rejection of other independent claims 8, 15 and dependent claims 2-7, 9-14, 16-20 is also maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654